Exhibit 10.1

 

LOGO [g534433g35t94.jpg]

April 18, 2018

Thomas Marano

Dear Tom:

It is with great pleasure that we confirm our offer for you to serve as the
Chief Executive Officer and President of Ditech Holding Corporation (the
“Company”). This letter (the “Letter Agreement”) sets forth the basic terms and
conditions of your employment. Your appointment will become effective upon your
acceptance of the offer and confirmation by the Board of Directors of the
Company (the “Board”) (the “Effective Date”).

Position/Reporting: You will be employed in the position of Chief Executive
Officer and President of the Company, reporting to the Board. In your position,
you will perform such duties and have such responsibilities associated with your
position under the Company’s Bylaws and as assigned to you by the Board.

Principal Place of Employment: Your principal place of employment will be at a
Company location in Florida, although you understand and agree that you may need
to travel as necessary from time to time to perform your duties hereunder.

Base Salary: While employed hereunder, you will receive an annual base salary of
$750,000 (prior to applicable withholdings), payable at the time and in the
manner consistent with the Company’s standard payroll policies and practices
(“Base Salary”).

Annual Incentive Plan: While employed hereunder, you will be eligible for an
annual incentive bonus opportunity under the Company’s annual incentive
compensation plan as in effect from time to time (“AIP”). The annual incentive
bonus will be based on Company performance and other objectives established
under the AIP by the compensation committee of the Board (the “Compensation
Committee”) and the Board. Each fiscal year, you will be eligible to earn a
target bonus of 200% of your annual Base Salary under the AIP (the “Target
Bonus”), up to a maximum of 300% of your Base Salary, depending on satisfaction
of the objectives established for the fiscal year, as determined by the
Compensation Committee and the Board. Any annual bonus payable to you will be
paid in the first quarter of the following fiscal year on the date annual
bonuses are paid to senior management employees generally, subject to your
continued employment through such date (except as specifically provided below
upon certain terminations). For calendar year 2018, (i) the performance
objectives will be established by the Compensation Committee in good faith in
consultation with you within thirty (30) days of the Effective Date and
(ii) your annual incentive bonus under the AIP will be at least $1,500,000.

 

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Equity Incentive Plan: You will be entitled to participate in the Company’s 2018
Equity Incentive Plan (the “LTIP”) in a manner and at the level determined by
the Board. The terms and conditions of any long-term incentive award you receive
shall be determined by the Board in its discretion and shall be set forth in an
award agreement issued under the LTIP. For calendar years 2018 and 2019, the
Compensation Committee will grant to you long-term incentive awards under the
LTIP under the terms set forth on Exhibit A.

Confidentiality, Non-Interference, and Invention Assignment Agreement: You will,
as a condition of this offer, be required to execute the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
B (the “Employee Covenants Agreement”).

Reimbursement of Expenses: You will be reimbursed for all reasonable business
expenses you incur in the performance of your duties under this Letter
Agreement, including meals and entertainment, airfare, ground transportation and
accommodations, subject to reasonable documentation of such expenses and in
accordance with the Company’s policy, as in effect from time to time.

Health and Welfare and Retirement Benefits: You shall be entitled to participate
in the employee benefit programs provided to the Company’s senior management
employees generally, including, but not limited to, medical, dental, disability,
group life, 401(k), and any other benefits as the Company may from time to time
and in its sole discretion make available, subject to eligibility requirements.

Paid Time Off and Holidays: As a senior management employee, you are eligible
for paid time off that does not have a fixed limitation, subject to business
needs. You will be on the honor system to take vacation and paid time off at
your discretion, subject to ensuring that your job duties and responsibilities
are being met. In addition, you will receive such paid holidays consistent with
the Company’s standard policies.

Indemnification: As an officer of the Company, you will entitled to
indemnification consistent with the Company’s Articles of Amendment and
Restatement (as amended) and Bylaws (as amended) and applicable law, and will be
entitled to coverage under the Company’s D&O insurance policies as in effect
from time to time.

At-Will Employment: You will be employed at will, which means that either you or
the Company can elect to terminate the employment relationship at any time, for
any or no reason; provided, however, that you will be required to provide the
Company at least two weeks’ prior written notice of your termination of
employment. Notwithstanding the foregoing, the Company may, in its sole and
absolute discretion, by written notice to you, accelerate such date of
termination. All base salary, benefits and other compensation will end upon the
termination of your employment except as required by applicable law or as
otherwise provided herein.

 

2

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Severance: In the event of a termination of your employment with the Company
either (i) by the Company without Cause (as defined below) or (ii) by your
resignation for Good Reason (as defined below) you shall be entitled to
(i) payment of all accrued but unpaid Base Salary and reimbursement for all
unreimbursed business expenses through the date of termination (the “Accrued
Obligations”), plus (ii) a severance benefit equal to (x) twelve (12) months of
your Base Salary (without taking into account any reduction in your Base Salary
prior to the date of termination), (y) an amount equal to the Target Bonus under
the AIP for the year in which such termination occurs, and (z) the annual
incentive bonus due under the AIP for the prior calendar year, if not yet paid
(the “Severance Amount”). The Accrued Obligations will be paid in a single lump
sum within 10 business days following the date of termination, and the Severance
Amount will be paid (A) in equal installments over a period of twelve
(12) months in accordance with the Company’s regular payroll practices or (B) in
a lump-sum, if such termination occurs following a Change of Control. Receipt of
the Severance Amount is conditioned upon your execution and non-revocation of a
general release of claims in the form attached hereto as Exhibit C (“Release”)
and your continued compliance with the Employee Covenants Agreement. Payment of
the Severance Amounts will begin, or be paid, as applicable, on the first
regularly scheduled payroll date following the 60th day after such termination.

Death/Disability: In the event of a termination of your employment with the
Company by reason of your death or Disability (as defined below), you (or your
estate or legal representatives) shall be entitled to (i) the Accrued
Obligations, (ii) a prorated annual bonus under the AIP for the year in which
such termination occurs, in an amount equal to the Target Bonus for such year
multiplied by a fraction, the numerator of which is the number of days you were
employed in such year and the denominator of which is 365, and (iii) the annual
incentive bonus due under the AIP for the prior calendar year, if not yet paid
(clauses (ii) and (iii) hereunder, the “Bonus Obligations”). The Accrued
Obligations will be paid in a single lump sum within 10 business days following
the date of termination, and the Bonus Obligations will be paid in a lump-sum.
Receipt of the Bonus Obligations is conditioned upon your (or your estate’s or
legal representatives’) execution and non-revocation of a Release. The Bonus
Obligations will be paid on the first regularly scheduled payroll date following
the 60th day after such termination.

For purposes of this Letter Agreement:

“Change of Control” shall have the meaning as set forth in the LTIP, as amended
as of the Effective Date.

“Cause” shall mean your (i) conviction of, or plea of guilty or nolo contendere
to, a crime constituting a felony, (ii) commission of an act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company, or any other act that is materially injurious to the Company or its
reputation or which compromises your ability to perform your job function,

 

3

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

(iii) willful failure to substantially perform your duties, (iv) material
violation of the Company’s written policies relating to business conduct or of
other material policies of the Company, or (v) material breach of this Letter
Agreement or the Employee Covenants Agreement; so long as, in any case, (x) the
Board has provided written notice to you setting forth in reasonable specificity
the event purporting to constitute Cause within thirty (30) days of the date the
Board first becomes aware of such event, (y) you are afforded thirty (30) days
to cure such event, to the extent curable, and (z) the Board has terminated your
employment within thirty (30) days following your failure to cure such event (or
within thirty days of the date the Board first becomes aware of the event, if
such event is not curable).

“Good Reason” shall mean any of the following without your consent (i) a
material diminution in your position, duties, or responsibilities or any adverse
change in your title as provided herein, (ii) any reduction in your Base Salary,
(iii) the Compensation Committee’s failure to establish performance objectives
under the AIP within 30 days following the Effective Date, subject to your
continued cooperation with the Compensation Committee in establishing such
objectives, (iv) the requirement that you relocate your primary place of
employment to a location other than a location in the State of Florida, or
(v) any material breach of this Letter Agreement, including the award agreements
for the PSU Awards, so long as, in any case, (x) you have provided written
notice to the Board setting forth in reasonable specificity the event purporting
to constitute Good Reason within thirty (30) days of the date the you first
become aware of such event, (y) the Company is afforded thirty (30) days to cure
such event, and (z) you have terminated your employment within thirty (30) days
following the Company’s failure to cure such event.

“Disability” means a physical or mental disability that prevents you from
performing your duties hereunder, with or without reasonable accommodation,
lasting for a period of 90 consecutive days or for a period of 120 days in any
12-month period.

Section 409A: The payments and benefits under this Letter Agreement are intended
to comply with or be exempt from Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively “Section 409A”), whether pursuant to the short-term deferral
exception or otherwise, and, accordingly, to the maximum extent permitted, this
Letter Agreement shall be interpreted to be exempt from Section 409A. For
purposes of Section 409A, your right to receive any installment payments
pursuant to this Letter Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this Letter
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. If you are deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit

 

4

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

shall be made or provided at the date which is the earlier of (i) the expiration
of the six (6)-month period measured from the date of such “separation from
service,” and (ii) the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this provision (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed on
the first business day following the expiration of the Delay Period to you in a
lump sum, and any remaining payments and benefits due under this Letter
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

This Letter Agreement replaces any previous oral or written representations with
respect to the matters subject to this Letter Agreement.

This Letter Agreement is to be interpreted and governed by the laws of the
Commonwealth of Pennsylvania.

This Letter Agreement may be signed in counterparts, each of which, along with
any facsimile or scanned email versions, will be deemed an original.

Please indicate your acceptance of the terms of this Letter Agreement by signing
below and returning a fully executed copy to me.

Sincerely,

 

Ditech Holding Corporation /s/ Elizabeth Monahan By:   Elizabeth Monahan Title:
  Chief HR Officer

ACKNOWLEDGMENT

I hereby agree to employment on the terms and conditions set forth in this
Letter Agreement.

Dated:     4/18/18    

 

/s/ Thomas Marano Thomas Marano

 

5

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

EXHIBIT A

Performance Stock Units

 

•   2018 PSU. For fiscal year 2018, you will be granted a performance stock unit
award (“PSU Award”) of as promptly as practicable following the Effective Date
with respect to 500,000 shares of the Company’s common stock (“Shares”), of
which 200,000 shall be earned at “target” performance level (in accordance with
the chart below). The number of Shares that are actually earned will be
determined on the first anniversary of the Effective Date and will be based on
the average closing Share price (the “Average Stock Price”) for the twenty
(20) trading days immediately prior to the first anniversary of the Effective
Date (the “2018 PSU Measurement Date”). Notwithstanding the foregoing, if a
Change of Control occurs prior to the 2018 PSU Measurement Date, the number of
Shares earned in accordance with the chart below will be determined as of the
date of such Change of Control based on the price per Share paid in connection
with the Change of Control.

 

•   2019 PSU. For fiscal year 2019, you will be granted a PSU Award on the first
anniversary of the Effective Date, subject to your continued employment on such
date, with respect to 500,000 Shares, of which 200,000 shall be earned at
“target” performance level (in accordance with the chart below). The number of
Shares that are actually earned will be determined on the second anniversary of
the Effective Date and will be based on the Average Stock Price for the twenty
(20) trading days immediately prior to the second anniversary of the Effective
Date (the “2019 PSU Measurement Date” and, each of the 2019 PSU Measurement Date
and the 2018 PSU Measurement Date, a “Measurement Date”). Notwithstanding the
foregoing, if a Change of Control occurs prior to the 2019 PSU Measurement Date,
the number of Shares earned in accordance with the chart below will be
determined as of the date of such Change of Control based on the price per Share
paid in connection with the Change of Control.

 

•   Performance Goals. The number of Shares earned under the PSU Award pursuant
to fiscal years 2018 and 2019 will be determined in accordance with the table
below and straight line interpolation will be applied to determine the number of
Shares that become earned between the Average Stock Price levels listed below:

 

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

 

Average

Stock Price

        % of
Target
Shares
Earned     # Shares
Earned  

$7.50

   Threshold      20 %      40,000  

$10.00

        60 %      120,000  

$12.50

   Target      100 %      200,000  

$15.00

        138 %      275,000  

$17.50

        175 %      350,000  

$20.00

        213 %      425,000  

$22.50

   Max      250 %      500,000  

 

•   Vesting and Settlement. The Compensation Committee will determine how many
Shares have been earned within five (5) business days following each applicable
Measurement Date. Fifty percent (50%) of such Shares will become vested on the
applicable Measurement Date and settled as soon as practicable but in no event
later than five (5) business days following the applicable Measurement Date, and
fifty percent (50%) of such Shares will become vested on the first anniversary
of the applicable Measurement Date and settled as soon as practicable but in no
event later than five (5) business days following the first anniversary of the
applicable Measurement Date, subject to your continued employment on each
applicable vesting date. Notwithstanding the forgoing, (i) with respect to the
2018 PSU Award, the number of such Shares earned in connection with a Change of
Control shall become vested on the date of such Change of Control and settled as
soon as practicable but in no event later than five (5) business days following
the date of such Change of Control and (ii) with respect to the 2019 PSU Award,
a pro-rated number of such Shares earned in connection with a Change of Control,
based on the number of days you were employed between the first anniversary of
the Effective Date and the date of such Change of Control, shall become vested
on the date of such Change of Control and settled as soon as practicable but in
no event later than five (5) business days following the date of such Change of
Control and the remaining portion of such Shares earned shall convert into
time-based RSUs and vest on the 2019 Measurement Date, subject to your continued
employment through the 2019 Measurement Date.

 

•   Qualifying Termination.

 

  •   In the event of a Qualifying Termination (as defined below) with respect
to the 2018 PSU Award, the number of Shares earned pursuant to the 2018 PSU
Award will be determined as of the date of such Qualifying Termination was the
Measurement Date, and all earned Shares shall be settled as soon as practicable
but in no event later than five (5) business days following the date of such
Qualifying Termination.

 

A-2

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

 

  •   In the event of a Qualifying Termination with respect to the 2019 PSU
Award, the number of Shares earned pursuant to the 2019 PSU Award will be
determined as of the date of such Qualifying Termination was the Measurement
Date, and you will receive a pro-rated number of such Shares earned based on the
number of days you were employed between the first and second anniversaries of
the Effective Date.

 

  •   In the event of a Qualifying Termination after a Measurement Date and
prior to the first anniversary of such Measurement Date, any and all earned but
unvested PSU Awards will immediately become vested on the date of such
Qualifying Termination and settled as soon as practicable but in no event later
than five (5) business days following the date of such Qualifying Termination.

 

  •   For purposes of this Letter Agreement, a “Qualifying Termination” means
the termination of your employment with the Company (i) by the Company without
Cause, (ii) by your for Good Reason, (iii) by reason of your death or
disability, or (iv) due to your resignation by mutual agreement between you and
the Board in the event that you have achieved certain business and individual
performance objectives as determined by the Board, including your assistance in
identifying and ensuring a smooth transition of responsibilities to your
successor prior to the second anniversary of the Effective Date.

 

•   Award Agreements. PSU Awards will be subject to the terms and conditions of
standard LTIP award agreements to be entered into between the Company and you,
taking into account the terms set forth above.

 

A-3

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

   LOGO [g534433g57z41.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

EXHIBIT B

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION

ASSIGNMENT AGREEMENT

This CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is made and entered into as of this 18th day of April, 2018, by and
between Ditech Holding Corporation, a Maryland corporation (the “Company”), on
behalf of itself and any subsidiaries and affiliates thereof (collectively, “the
Company”) and Thomas Marano (“Executive”).

In consideration of the Letter Agreement, dated as of the date hereof, between
the Company and Executive, and Executive’s receipt of the compensation now and
hereafter paid to Executive by the Company, the receipt and sufficiency of which
are mutually acknowledged, the Company and Executive agree as follows:

Section 1. Confidential Information.

(a) Company Information. Executive acknowledges that, during the course of
Executive’s employment, Executive will have access to and will inevitably use
confidential and proprietary information of the Company. In recognition of the
foregoing, Executive agrees that, at all times during the term of Executive’s
employment with the Company and thereafter, to hold in confidence, and not to
use, except for the benefit of the Company, or to disclose to any Person without
written authorization of the Company, for any reason or purpose whatsoever, any
Confidential Information that Executive obtains or creates. Executive
understands that “Confidential Information” means information in spoken,
printed, electronic, or any other form or medium, that is not generally known
publicly and that the Company wishes to maintain as confidential, that has value
in or to the business of the Company and that the Company has or will maintain,
develop, acquire, create, compile, discover, or own. Executive understands that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products
or services, research, or development of the Company, or to the Company’s
technical data, trade secrets, or know-how, including, but not limited to,
research, product and service costs and plans, business strategies, or other
information regarding the Company’s products or services and markets, customer
lists, customers (including, but not limited to, customers of the Company on
whom Executive called or with whom Executive may become acquainted during the
term of Executive’s employment), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, policies, training manuals and similar
materials used by the Company in conducting its business operations, personnel
information of any Person employed by the Company, potential business
combinations, and other business information disclosed by the Company either
directly or indirectly in writing, orally, or by drawings or inspection of
premises, parts, equipment, or other Company property. Confidential

 

B-1

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Information also includes other information of any existing or prospective
customer or of any other Person that has entrusted information to the Company in
confidence. Executive acknowledges that the Company’s communication systems
(such as email and voicemail) are maintained to assist in the conduct of the
Company’s business and that such systems and data exchanged or stored thereon
are Company property. Notwithstanding the foregoing, Confidential Information
shall not include any of the foregoing items that have become publicly and
widely known through no unauthorized disclosure by Executive or others who were
under confidentiality obligations as to the item or items involved.

(b) Former Employer Information. Executive represents and warrants that he is
not a party to any non-competition agreement or other contractual limitation
that would interfere with or hinder Executive’s ability to undertake the
obligations and expectations of employment with the Company. Executive
represents that Executive’s performance of all of the terms of this Agreement as
an employee of the Company has not breached and will not breach any agreement to
keep in confidence proprietary information, knowledge, or data acquired by
Executive in confidence or trust prior to the commencement of Executive’s
employment with the Company, and Executive will not disclose to the Company, or
induce the Company to use, any developments, or confidential information or
material Executive may have obtained in connection with employment with any
prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.

(c) Permitted Disclosure. This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Governmental Entity”) for the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Entity, provided that in each case, such communications, participation, and
disclosures are consistent with applicable law. Additionally, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If Executive files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, Executive may disclose the
trade secret to the Executive’s attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order. All disclosures permitted under this Section 1(c) are hereinafter
referred to as “Permitted Disclosures.” Notwithstanding the foregoing, under no
circumstance will Executive be authorized to disclose any Confidential
Information as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine, without
prior written consent of Company’s General Counsel or other authorized officer
designated by the Company.

 

B-2

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Section 2. Developments.

All inventions, improvements, trade secrets, reports, manuals, computer
programs, systems, educational and sales materials or other publications, and
other ideas and materials developed or invented by Executive, including all
tangible work product derived therefrom, during the period of Executive’s
employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work Executive may do for the Company,
or which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”), shall be the sole and
exclusive property of the Company. Executive hereby assigns to the Company
Executive’s entire right and interest in any such Developments. Executive agrees
to promptly and fully disclose to the Company all Developments. At the request
of the Company, Executive will, during and after the term of this Agreement,
without charge to the Company but at the expense of the Company, assist the
Company in any reasonable way to vest in the Company title to all such
Developments, and to obtain any related patents, trademarks, or copyrights in
all countries throughout the world. Executive will execute and deliver any
documents that the Company may reasonably request in connection with such
assistance.

Section 3. Returning Company Documents.

At the time of the termination of Executive’s employment with the Company for
any reason, Executive will promptly deliver to the Company (and will not keep in
Executive’s possession, recreate, copy, or deliver to anyone else) any and all
Confidential Information and all other documents, materials, information, and
property created or received by Executive in connection with Executive’s
employment or otherwise belonging to the Company. Any property situated on the
Company’s premises and owned by the Company (or any other member of the
Company), including USB flash drives and other storage media, filing cabinets,
and other work areas, is subject to inspection by the Company at any time with
or without notice.

Section 4. Restrictions on Interfering.

(a) Non-Competition. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, whether for compensation or otherwise, engage in any
Competitive Activities within the United States of America or any other
jurisdiction in which the Company engages in business or derives a material
portion of its revenues, or where the Company has plans to commence business
activities. The parties agree that the Company’s competitors as of the date of
this Agreement are the businesses and entities listed on Appendix A, and each of
their respective subsidiaries, affiliates, successors and agencies, as
applicable.

 

B-3

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

(b) Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, engage in Interfering Activities.

(c) Non-Disparagement. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, induce or encourage others to make, publish, or
communicate to any Person, any disparaging or defamatory comments regarding the
Company, its businesses, its products or its services, or any of the Company’s
current or former directors, officers, or employees. However, nothing in this
Section 4(c) shall prevent Executive from making a Permitted Disclosure as
defined in Section 1(c).

(d) Definitions. For purposes of this Agreement:

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, supplier or other business relation of the Company, or any such
relation that was a client, customer, licensee, supplier or other business
relation within the prior six (6)-month period, in each case, with whom the
Executive transacted business or whose identity became known to Executive in
connection with Executive’s relationship with, or employment by, the Company.

(ii) “Competitive Activities” shall mean any activity in which the Executive
uses Executive’s knowledge, directly or indirectly, in whole or in part, as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, member, director, stockholder, officer, volunteer, intern, or any other
similar capacity, on behalf of or in association with a business engaged in the
same or similar business as the Company, including, without limitation, any
business activity related to the residential real estate mortgage servicing or
originations business, and any other business activity that is competitive with
the then current or planned business activities of the Company. Competitive
Activities does not include purchasing or owning less than one percent (1%) of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and Executive is not a controlling person of, or
a member of a group that controls, such corporation.

(iii) “Employment Period” shall mean the period of Executive’s employment with
the Company.

(iv) “Interfering Activities” shall mean, directly or indirectly,
(A) soliciting, encouraging, enticing, causing, or inducing, or in any manner
attempting to solicit, encourage, entice, cause, or induce, any Person employed
by, or providing consulting services to, the Company to terminate such Person’s
employment or services (or in the case of a consultant, materially reducing such
services) with the Company, without the prior written consent of the Company;
(B) hiring or engaging any Person who was employed by, or providing consulting
services to, the Company within the six (6)-month period prior to the date of
such hiring or

 

B-4

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

engagement; or (C) soliciting, encouraging, calling upon, directing, diverting,
influencing, or inducing, or in any manner attempting to solicit, encourage,
call upon, direct, divert, influence, or induce, any Business Relation to cease
doing business with or reduce the amount of business conducted with the Company,
or in any way interfering with the relationship between any such Business
Relation and the Company; or (D) on behalf of or in association with any Person,
accepting business from a Business Relation.

(v) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(vi) “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Executive’s employment with the Company for
any reason, and ending on the date that is twelve (12) months following such
date of termination.

(vii) “Solicitation” shall mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages, or requests any Person to take or refrain from taking any action.

Section 5. Reasonableness of Restrictions.

Executive acknowledges and recognizes the highly competitive nature of the
Company’s business, and agrees that access to Confidential Information renders
Executive special and unique within the Company’s industry, and that Executive
will have the opportunity to develop substantial relationships with existing and
prospective clients, accounts, customers, consultants, contractors, investors,
and strategic partners of the Company during the course of and as a result of
Executive’s employment with the Company. In light of the foregoing, Executive
recognizes and acknowledges that the restrictions and limitations set forth in
this Agreement are reasonable and valid in geographic and temporal scope and in
all other respects and are essential to protect the value of the business and
assets of the Company. Executive further acknowledges that the restrictions and
limitations set forth in this Agreement will not materially interfere with
Executive’s ability to earn a living following the termination of Executive’s
employment with the Company.

Section 6. Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company at law or in equity. If any of the provisions
of this Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable in any respect, the same shall not
affect the remainder of this Agreement, which shall be given full effect without
regard to the invalid portions. If any of the covenants contained herein are
held to be invalid or unenforceable because of the duration of such provisions
or the area or scope covered thereby, the court making such

 

B-5

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

determination shall have the power to reduce the duration, scope, and/or area of
such provision to the maximum and/or broadest duration, scope, and/or area
permissible by law, and in its reduced form said provision shall then be
enforceable. Such reduction will apply only with respect to the operation of
such provision in the particular jurisdiction in which such adjudication is
made.

Section 7. Remedies.

Executive expressly acknowledges that any breach or threatened breach of any of
the terms and/or conditions set forth in this Agreement may result in
substantial, continuing, and irreparable injury to the Company. Therefore,
Executive agrees that, in addition to any other remedy that may be available to
the Company, the Company has the right to seek temporary, preliminary, and/or or
permanent injunctive relief, specific performance, or other equitable relief
from any court of competent jurisdiction in the event of any breach or
threatened breach of the terms of this Agreement, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
Company may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order, and the pursuit of one such remedy
at any time will not be deemed an election of remedies or waiver of the right to
pursue any other remedy. In addition, in the event of a breach by the Executive
of any provision of this Agreement, the Company shall be entitled to seek
repayment of any severance benefits paid to the Executive pursuant to any
severance benefit agreement, plan, or program of the Company. Notwithstanding
any other provision to the contrary, the Post-Termination Restricted Period
shall be tolled during any period of violation of any of the covenants in
Section 4 of this Agreement.

Section 8. Cooperation.

Following any termination of Executive’s employment, Executive will continue to
provide reasonable cooperation to the Company and its counsel in connection with
any investigation, administrative proceeding, or litigation relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge. As a condition of such
cooperation, the Company shall reimburse Executive for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to Executive’s
compliance with this Section 8. In the event Executive is subpoenaed by any
person or entity (including, but not limited to, any Government Entity) to give
testimony or provide documents (in a deposition, court proceeding, or
otherwise), that in any way relates to Executive’s employment by the Company,
Executive will give prompt notice of such subpoena to the Company and will make
no disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure. Nothing in this
Section 8 shall limit Executive’s right to make Permitted Disclosures as
provided in Section 1(c).

 

B-6

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Section 9. General Provisions.

(a) GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL
LAW. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and Executive relating to the subject matter
herein and supersedes all prior and contemporaneous negotiations, discussions,
correspondence, communications, understandings, agreements, representations,
promises, and any other statements, both written and oral, between the parties
relating to the subject matter of this Agreement. No modification or amendment
to this Agreement, nor any waiver of any rights under this Agreement, or consent
required by this Agreement, will be effective unless agreed to in a writing
signed by the party to be charged. Any subsequent change or changes in
Executive’s duties, obligations, rights, or compensation will not affect the
validity or scope of this Agreement.

(c) Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. This Agreement
may be assigned by the Company without Executive’s consent to any subsidiary or
affiliate of the Company as well as to any purchaser of all or substantially all
of the assets or business of the Company, whether by purchase, merger, or other
similar corporate transaction. Executive’s obligations under this Agreement may
not be delegated, and Executive may not assign or otherwise transfer this
Agreement or any part hereof. Any purported assignment by Executive shall be
null and void from the initial date of purported assignment. This Agreement is
for the sole benefit of the Company and the Executive and their respective
successors and permitted assigns and not for the benefit of, or enforceable by,
any third party.

(d) Acknowledgment. Executive acknowledges that he has had adequate time to
consider the terms of this Agreement, has knowingly and voluntarily entered into
this Agreement and has been advised by the Company to seek the advice of
independent counsel prior to reaching agreement with the Company on any of the
terms of this Agreement. The parties to this Agreement agree that no rule of
construction shall apply to this Agreement which construes ambiguous language in
favor of or against any party by reason of that party’s role in drafting this
Agreement.

(e) Survival. The provisions of this Agreement shall survive the termination of
Executive’s employment with the Company and/or the assignment of this Agreement
by the Company to any successor in interest or other assignee.

 

B-7

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

(f) Section Headings. Section and subsection headings are inserted for
convenience only and shall not limit, expand, or alter the meaning or
interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterparts signature page of this Agreement, by facsimile or electronic mail
in portable document format (.pdf), has the same effect as delivery of an
executed original of this Agreement.

[Signature Page Follows]

 

B-8

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

The undersigned have executed this Agreement on the date in the preamble hereto.

 

DITECH HOLDING CORPORATION /s/ Elizabeth Monahan By:   Elizabeth Monahan Title:
  Chief HR Officer EXECUTIVE /s/ Thomas Marano Thomas Marano

 

B-9

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

APPENDIX A

List of Competing Businesses and Entities

 

  •   Movement Mortgage, LLC

 

  •   Nationstar Mortgage Holdings Inc.

 

  •   New Residential Investment Corp.

 

  •   Ocwen Financial Corporation

 

  •   PennyMac Loan Services, LLC

 

  •   Federal National Mortgage Association

 

  •   Federal Home Loan Mortgage Association

 

  •   Governmental National Mortgage Association

 

  •   United States Department of Housing and Urban Development

 

  •   Federal Housing Finance Agency

The following would be limited to only the residential real estate mortgage
servicing or originations business activities being conducted by such companies,
if any:

 

  •   Apollo Global Management, LLC

 

  •   Fortress Investment Group LLC

 

  •   KKR & Co. L.P.

 

  •   Stone Point Capital LLC

 

  •   The Blackstone Group L.P.

 

B-10

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

EXHIBIT C

FORM OF RELEASE

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise. Capitalized terms not otherwise defined herein shall have
the meaning set forth in my Letter Agreement, dated April 18, 2018, and to which
this Release is attached as an Exhibit (the “Letter Agreement”).

I intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law.

For and in consideration of the foregoing, and other payments and benefits
described in the Letter Agreement, and other good and valuable consideration
(the “Consideration”), I, Thomas Marano, for and on behalf of myself and my
heirs, administrators, executors, and assigns, effective the date on which this
Release becomes effective pursuant to its terms, do fully and forever release,
remise, and discharge the Company and its subsidiaries (collectively, the
“Company Group”), together with their respective current and former officers,
directors, partners, members, shareholders, fiduciaries, employees,
representatives, successors, assigns, and agents of the aforementioned
(collectively, and with the Company Group, the “Company Parties”) from any and
all claims, complaints, charges, liabilities, demands, causes of action (whether
known or unknown, fixed or contingent) whatsoever up to the date hereof that I
had, may have had, or now have against the Company Parties, for or by reason of
any matter, cause, or thing whatsoever, including any right or claim arising out
of or attributable to my employment or the termination of my employment with the
Company or otherwise, whether for (by way of example only) tort, breach of
express or implied employment contract, intentional infliction of emotional
distress, wrongful termination, unjust dismissal, defamation, libel, slander,
claims for personal injury, harm, or other damages (whether intentional or
unintentional and whether occurring on the job or not including, without
limitation, negligence, misrepresentation, fraud, assault, battery, invasion of
privacy, and other such claims) or under any U.S. federal, state, or local law,
ordinance, rule, regulation or common law dealing with employment, including,
but not limited to, discrimination in employment based on age, race, sex,
national origin, handicap, religion, disability, or sexual orientation. This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil
Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Americans
with Disabilities Act of 1990, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Older Workers Benefit Protection Act
of 1990, the Sarbanes-Oxley Act of 2002, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Employee Retirement Income Security Act of 1974,
the Immigration and Reform

 

C-1

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Control Act, the Uniformed Services Employment and Reemployment Rights Act, the
Rehabilitation Act of 1973, the Workers Adjustment and Retraining Notification
Act, the Fair Labor Standards Act, and the National Labor Relations Act, each as
may be amended from time to time, and all other U.S. federal, state, and local
laws, regulations or ordinances, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims, including any claims under any of the laws listed in the preceding
paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a U.S. federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefit plans.

Notwithstanding the foregoing, nothing in this Release shall be a waiver of:
(i) any claim by me to enforce the terms of this Release or the Letter
Agreement; (ii) any claims that cannot be waived by law including, without
limitation, any claims filed with any Governmental Entity or claims under the
ADEA that arise after the date of this Agreement; (iii) my right of
indemnification and D&O coverage by virtue of my service as an officer, whether
by agreement, common law, statute or pursuant to the Company’s Certificate of
Incorporation, as amended to date; (iv) any contributions I have made or any
vested contributions made by any of the Company Parties to a defined
contribution plan sponsored or maintained by a Company Party or (v) any claim by
me in my capacity and related to my interests as a shareholder of the Company.
While this Release does not prevent me from filing a charge with any
Governmental Entity, I agree that I will not be entitled to or accept any
personal recovery in any action or proceeding that may be commenced on my behalf
arising out of the matters released hereby, including but not limited to, any
charge filed with the EEOC or any other Governmental Entity that prohibits the
waiver of the right to file a charge; provided, however, that nothing herein
shall preclude my right to receive an award from a Governmental Entity for
information provided under any whistleblower program.

I acknowledge and agree that by virtue of the foregoing, I have waived any
relief available (including, without limitation, monetary damages, equitable
relief, and reinstatement) under any of the claims and/or causes of action
waived in this Release. Therefore, I agree not to accept any award, settlement,
or relief (including legal or equitable relief) from any source or proceeding
(including but not limited to any proceeding brought by any other person or by
any Governmental Entity) with respect to any claim or right waived in this
Release.

I represent and warrant that I have not previously filed any action, grievance,
arbitration, complaint, charge, lawsuit or similar proceedings regarding any of
the claims released herein against any of the Company Parties.

 

C-2

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

I expressly acknowledge and agree that I

 

  •   Am able to read the language, and understand the meaning, conditions, and
effect, of this Release;

 

  •   Understand that this Release effects a release and waiver of any rights I
may have under ADEA, as amended by the Older Workers Benefit Protection Act of
1990;

 

  •   Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

  •   Am specifically agreeing to the terms of the release of claims contained
in this Release because the Company has agreed to pay me the Consideration,
which the Company has agreed to provide because of my agreement to accept it in
full settlement of all possible claims I might have or ever had, and because of
my execution of this Release;

 

  •   Acknowledge that, but for my execution of this Release, I would not be
entitled to the Consideration;

 

  •   Understand that, by entering into this Release, I do not waive rights or
claims that may arise after the date I execute this Release;

 

  •   Had or could have twenty-one (21) days following my receipt of this
Release (the “Review Period”) in which to review and consider this Release, and
that if I execute this Release prior to the expiration of the Review Period, I
have voluntarily and knowingly waived the remainder of the Review Period;

 

  •   Have not relied upon any representation or statement not set forth in the
Letter Agreement or this Release made by the Company or any of its
representatives;

 

  •   Was advised to consult with my attorney regarding the terms and effect of
this Release prior to executing this Release; and

 

  •   Have signed this Release knowingly and voluntarily and I have not been
coerced, intimidated, or threatened into signing this Release.

 

C-3

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its delivery by me to the Company (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company, in writing, delivered to the Company at its
principal executive office, marked for the attention of its General Counsel. To
be effective, such revocation must be received by the Company no later than
11:59 p.m. on the seventh (7th) calendar day following the delivery of this
Release to the Company. Provided that the Release is executed and I do not
revoke it during the Revocation Period, the eighth (8th) day following the date
on which this Release is executed shall be its effective date (the “Release
Effective Date”). I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Consideration.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, assigns, and successors. If any
provision of this Release shall be held by any court of competent jurisdiction
to be illegal, void, or unenforceable, such provision shall be of no force or
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.

THIS RELEASE SHALL BE INTERPRETED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS. I HEREBY AGREE
TO RESOLVE ANY DISPUTE OVER THE TERMS AND CONDITIONS OR APPLICATION OF THIS
RELEASE THROUGH BINDING ARBITRATION PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”). THE ARBITRATION WILL BE HEARD BY ONE ARBITRATOR
TO BE CHOSEN AS PROVIDED BY THE RULES OF THE AAA AND SHALL BE HELD IN NEW YORK,
NEW YORK. IF THIS RELEASE IS DECLARED ILLEGAL OR UNENFORCEABLE BY THE
ARBITRATOR, I AGREE TO EXECUTE A BINDING REPLACEMENT RELEASE.

 

  Thomas Marano Date:

 

C-4

 

  

 

1100 Virginia Drive, Suite 100A, Fort Washington, PA 19034

844.714.8603     •    www.ditechholding.com

  